Name: Council Regulation (EEC) No 2592/79 of 20 November 1979 laying down the rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 79 Official Journal of the European Communities No L 297/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2592/79 of 20 November 1979 laying down the rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas, in Regulation (EEC) No 1893/79 ('), the Council introduced registration for crude oil and/or petroleum product imports in the Community ; whereas it reserved the right to lay down , after closer examination , in a supplementary Regulation the rules for carrying out such registration ; whereas these rules should therefore be laid down ; Whereas these rules can be determined forthwith in respect of crude oil ; Whereas it is necessary to harmonize the arrange ­ ments for the implementation of this Regulation with those to be adopted by other industrialized countries , country and intended for refining under contract and subsequent export in their entirety in the form of products shall be excluded, unless the products are destined for a Member State . 3 . However, crude oil extracted from the sea bed over which a Member State exercises exclusive rights for the purposes of exploitation shall not be consid ­ ered , when it enters the customs territory of the Member State concerned, as being an ' import' within the meaning of paragraph 2. Article 2 For the purposes of Article 1 of Regulation (EEC) No 1893/79, the characteristics of each import of crude oil into a Member State shall include :  the designation of the crude oil , including the API gravity,  the date of loading,  the port of loading,  the quantity,  the cif and , if known , fob prices actually paid ,  the length of free credit granted for payment,  the type of transaction (i.e. whether subject to a continuing supply arrangement or not and whether between associate companies or not). HAS ADOPTED THIS REGULATION : Article 1 1 . The data which all persons or undertakings are obliged to communicate to a Member State pursuant to Article 1 of Regulation (EEC) No 1893/79 shall relate to each import of crude oil at a specific price . Deliveries at different prices shall be regarded as separate imports . 2 . ' Imports' shall mean each quantity of crude oil which enters the customs territory of a Member State from either a third country or another Member State for purposes other than transit . Imports made on behalf of companies situated outside the importing Article 3 The data referred to in Articles 1 and 2 shall be forwarded to the Member State concerned in respect of each period not exceeding one month . Article 4 1 . The information which Member States are obliged to communicate to the Commission pursuant(') OJ No L 220, 30 . 8 . 1979, p. 1 . No L 297/2 Official Journal of the European Communities 24. 11 . 79 to Article 2 of Regulation (EEC) No 1893/79 shall be forwarded within one month of the end of each month referred to in Article 3 of this Regulation . This information shall consist, for each type of crude oil , of an aggregation of the data which the Member States receive from persons and undertakings . For each type of crude oil , the information shall comprise :  the designation of the crude oil , including the average API gravity,  the period of loading,  the quantity,  the average fob and cif prices,  the average length of free credit granted for payment. 2 . Additionally, in order to give a better picture of the conditions under which imports have taken place , the Member States shall forward to the Commission , in respect of the main types of crude oil , the prices calculated for tranches of the volumes imported in accordance with the implementing arrangements adopted by the Commission pursuant to Article 7. Article 5 1 . The Commission shall analyze and communi ­ cate to the Member States each month the informa ­ tion gathered pursuant to Article 4 . 2 . The Member States and the Commission shall consult at regular intervals at the request of a Member State or on the initiative of the Commission . These consultations shall relate in particular to the communi ­ cations from the Commission referred to in paragraph 1 . Consultations may be organized with international organizations and third countries which have set up similar information systems . Article 6 1 . The data communicated pursuant to Article 1 and the information provided for in Article 4 shall be confidential . This provision shall not, however, prevent the distribution of data in terms which do not disclose details relating to individual undertakings (i.e. in terms which refer to at least three undertakings). 2 . The information forwarded to the Commission on the basis of Article 4 and the communications referred to in Article 5 ( 1 ) may be used only for the purposes of Article 5 (2). 3 . The Member States shall also send the Commis ­ sion a list of the persons and undertakings who communicate to them the data referred to in Articles 1 and 2. 4 . If the Commission notes, in the information communicated to it by the Member States in accor ­ dance with Article 4, the existence of anomalies or inconsistencies which prevent it from obtaining a true picture of developments in the conditions under which imports have taken place, it may ask the Member States to permit it to acquaint itself with the appropriate unaggregated data supplied by the under ­ takings and the calculation and assessment procedures used to arrive at the aggregated data . Article 7 The Commission shall , after consulting the Member States, adopt the arrangements for implementing this Regulation . Article 8 This Regulation shall expire on 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1979 . For the Council The President M. O'KENNEDY